     Case 3:20-cv-00160-DPM-JJV Document 327 Filed 06/15/21 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION


STEVEN HASTINGS
ADC #171672                                                  PLAINTIFF

v.                     No. 3:20-cv-160-DPM-JJV

ALEC J. WILBUR, Corrections Sergeant,
North Central Unit, et al.                               DEFENDANTS


                                 ORDER
      1. On de novo review, the Court partly adopts the Magistrate
Judge's partial recommendation as supplemented, Doc. 304; overrules
the ADC Defendants' objections, Doc. 315;           overrules Hastings's
objections, Doc. 316; and holds one issue in abeyance.        FED.   R. Crv.
P. 72(b)(3).
      Hastings argues that NC-20-299 was fully exhausted on the same
day he filed his complaint in the consolidated case. But the complaint
was deemed "filed" when Hastings mailed it-not when the Clerk
received and docketed it. Doc. 2 at 9 in No. 3:20-cv-163-DPM-JJV; Sulik
v. Taney County, Missouri, 316 F.3d 813, 815 (8th Cir. 2003), rev'don other
grounds, 393 F.3d 765 (8th Cir. 2005). The objection therefore fails.
      Defendants' objections as to NC-20-348 and NC-20-135 are
overruled. The Court agrees with the Magistrate Judge's conclusions.
     Case 3:20-cv-00160-DPM-JJV Document 327 Filed 06/15/21 Page 2 of 4



Further, the Court agrees that NC-20-209 was properly exhausted,
though for different reasons. Defendants are correct that the duplicate-
grievance issue is moot because the prison ultimately gave Hastings a
decision on the merits.      The Court rejects Defendants' argument,
though, that Hastings somehow failed to exhaust because the prison
chose to construe his claim as one of retaliation in the abstract rather
than one against Day.
     The exhaustion issue in NC-20-371 is tangled. But the Court has
a broader concern. False disciplinary claims generally aren't actionable
under § 1983. There is at least one exception: a false disciplinary issued
in retaliation for using the grievance process is actionable. Sprouse v.
Babcock, 870 F.2d 450,452 (8th Cir. 1989). Hastings's claim here is that
Wilbur made false statements in a disciplinary proceeding to cover up
for wrongfully denying Hastings his medicine.           The Court would
appreciate a recommendation about whether that is an actionable claim
under§ 1983 and, if so, whether that type of claim was grievable under
the ADC' s policy. Compare, e.g., Doc. 284-1 at 32. This slice of the motion
for summary judgment is held in abeyance.
     2. On de novo review, the Court partly adopts and partly declines
the Magistrate Judge's partial recommendation, Doc. 305;           sustains
Defendant Brown's objections, Doc. 314;           and overrules Hastings's
objections, Doc. 316. FED. R. Crv. P. 72(b)(3).




                                    -2-
     Case 3:20-cv-00160-DPM-JJV Document 327 Filed 06/15/21 Page 3 of 4



      Hastings argues that 1n NC-19-538, he mistakenly named
Schubert rather than Wilson. But the exhaustion requirement is strict;
and this mix-up doesn't fall within one of its limited exceptions. Ross
v. Blake, 136 S. Ct. 1850, 1859-60 (2016).   Further, although Hastings
mentioned LPN Hall in NC-20-170, she was not the focus of the
grievance. His objections therefore fail.
      Brown's objections, Doc. 314, are sustained. The Court agrees that
Brown was not the subject of grievance NC 20-371. In that grievance,
Hastings alleges that Wilbur made false statements in disciplinary
proceedings "to cover up his and LPN Kim Browns wrongful actions
of denial of my medication at am pill call[.]" Doc. 284-17 at 5. But the
grievance is about the cover-up- not about the underlying misconduct;
and it doesn't allege that Brown made any false statements or otherwise
participated in the cover-up. Thus, regardless of whether the grievance
was properly rejected, the Court agrees that it didn't exhaust Hastings's
claims against Brown.
      3. Hastings's appeal, Doc. 319, is denied. Treatment records from
almost three decades ago are too far afield from Hastings's claims about
his mental-health care in the ADC. The Magistrate Judge didn't clearly
err or misapply the law in denying Hastings's motion. FED. R. CIV.
P. 72(a).
      4. Hastings's appeal, Doc. 322, is denied as moot. The appeal was
docketed in two cases; and the Court addressed it in Case No. 3:21-cv-


                                    -3-
     Case 3:20-cv-00160-DPM-JJV Document 327 Filed 06/15/21 Page 4 of 4



52-DPM-JTK.      Hastings doesn't complain about Magistrate Judge
Volpe' s ruling in this case.
                                *     *    *

     Partial    recommendation,       Doc.     304,   partly   adopted    as
supplemented.      Motion for summary judgment, Doc. 284, partly
granted, partly denied, and partly held in abeyance.            Defendants
Wilson, Faust, Pierce, Queen, Ward, Green, and Bentley are dismissed
without prejudice. Partial recommendation, Doc. 305, partly adopted
and partly declined. Motion for partial summary judgment, Doc. 280,
granted. Defendants Hall and Brown are dismissed without prejudice.
Appeals, Doc. 319 & 322, denied.
     So Ordered.

                                    D.P. Marshall Jr. v'
                                    United States District Judge




                                     -4-
